Continuation of 7:


Regarding claims 1, 14, 27 and 29, CATT teaches a method at a device configured to process both wireless data traffic and Ethernet data traffic into a wireless communication (Page 1, §1, Ethernet Header Compression (EHC) is configured per DRB, separately for UL and DL, Page 2, §2, PDCP header compression) , comprising: determining, at a compressor, whether an acknowledgement (ACK) signal is received from a decompressor in response to transmitting, over a wireless communication link, a context creation message for a context identification (ID) associated with a flow of incoming Ethernet data traffic (Page 1, §1, Page 2, §2, the compressor sends the full header and context IP to the decompressor, until the decompressor receives it successfully. The decompressor stores the full header and the context ID as compression context); refraining from transmitting, by the compressor to the decompressor over the wireless communication link, a compressed packet corresponding to the flow based on a first determination that the ACK signal is not received from the decompressor (Page 3, §2.5, the compressor sends the compressed packets only when it receives some ACK feedback from the decompressor); and transmitting, by the compressor to the decompressor over the wireless communication link, the compressed packet corresponding to the flow based on a determination that the ACK signal is received from the decompressor (Page 3, §2.5, the compressor sends the compressed packets only when it receives some ACK feedback from the decompressor, Proposal 6).
CATT does not explicitly teach determining, at the compressor, whether the first flow associated with the context ID is not receiving any traffic: and updating, in response to determining the first flow is not receiving any traffic, an association of the context ID from the first flow to a second flow of incoming Ethernet data traffic, wherein the second flow differs from the first flow.
Koren teaches determining, at the compressor, whether the first flow associated with a context ID is not receiving any traffic: and updating, in response to determining the first flow is not receiving any traffic, an association of the context ID from the first flow to a second flow of incoming data traffic, wherein the second flow differs from the first flow (¶ [0034], a context identifier is reserved for a flow as long as the flow is active, that is, currently transmitting packets. Compressor 25 and decompressor 46 monitor flows for inactivity to determine an inactive time of a flow. Once the flow has been inactive for a predetermined maximum allowed inactivity period, its context identifier expires and the flow must restart compression by sending a full header packet. Expired context identifiers are free to be reused for the compression of new flows, ¶ [0039], ¶ [0042]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to update, in response to determining the first flow is not receiving any traffic, an association of the context ID from the first flow to a second (different/new) flow of incoming Ethernet data traffic in the system of CATT to further enhance system reliability (¶ [0035] of Koren).
CATT in view of Koren does not explicitly teach transmitting, by the compressor to the decompressor, a second context creation message based on a second determination that the ACK signal is not received from the decompressor within a context-create-time threshold of the transmitting of the context creating message; transmitting, by the compressor to the decompressor over the wireless communication link, the compressed packet corresponding to the first flow based on a third determination that a subsequent ACK signal is received from the decompressor in response to transmitting the second context creation message.
However, CATT teaches transmitting, by the compressor to the decompressor over the wireless communication link, the compressed packet corresponding to the flow based on a determination that the ACK signal is received from the decompressor, as set forth above.
Further, it is well known in the art to transmit a second context creation message based on the determination that the ACK signal is not received from the decompressor within a time threshold of the transmitting of the context creating message and to transmit the compressed packet corresponding to the flow based on a determination that the ACK signal is received from the decompressor, as evidenced by ¶ [0061] and ¶ [0062] (the compression module also waits for acknowledge (ACK) message from the decompression module as a confirmation that the decompression module has indeed received the context and both sides are operating with the same context. If the compression module receives an ACK in the Optimistic Compression mode 604, it then moves to the Reliable Compression mode 606. However in the Optimistic Compression state 604 if the compression module does not receive an ACK within a configurable timeout period, it moves back to Context Update mode 602 and starts sending ICI packets again. Once in the Reliable Compression mode 606, the compression module continues to execute procedures for sending zero-header compressed VoIP packets with the assurance that the decompression module has the full context to decompress the VoIP packets correctly) of Kuppuswamy.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit, by the compressor to the decompressor, a second context creation message based on the second determination that the ACK signal is not received from the decompressor within a context-create-time threshold of the transmitting of the context creating message and to transmit, by the compressor to the decompressor over the wireless communication link, the compressed packet corresponding to the first flow based on a third determination that a subsequent ACK signal is received from the decompressor in response to transmitting the second context creation message in the system of CATT in view of Koren to further enhance system efficiency and reliability.
 	Regarding claims 31 and 32, CATT in view of Koren and Kuppuswamy teaches the method of claim 27.
CATT does not explicitly teach wherein determining whether the ACK signal is received from the decompressor further comprises determining whether the ACK signal is received from the decompressor within a context-create-time threshold of the transmitting of the context creating message.
However, it is well known in the art to determine whether the ACK signal is received from the decompressor within a time threshold of the transmitting of the context creating message, as evidenced by ¶ [0061] of Kuppuswamy.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine whether the ACK signal is received from the decompressor within a context-create-time threshold of the transmitting of the context creating message in the system of CATT in view of Koren and Kuppuswamy to further enhance system reliability.

Continuation of 12:

	Applicant argues “…That is, nowhere does Kuppuswamy disclose that a compressor is capable of transmitting a second context creation message in response to not receiving an ACK within the context-create-time threshold. Further, nowhere does Kuppuswamy disclose the use of a context-create-time threshold
in relation to transmission and reception of a context creation message. As such, nowhere does Kuppuswamy disclose the aforementioned features of amended independent claim 1.
Examiner respectfully disagrees and submits that Kuppuswamy teaches transmitting a second context creation message based on the determination that the ACK signal is not received from the decompressor within a time threshold of the transmitting of the context creating message and transmitting the compressed packet corresponding to the flow based on a determination that the ACK signal is received from the decompressor (¶ [0061], the compression module also waits for acknowledge (ACK) message from the decompression module as a confirmation that the decompression module has indeed received the context and both sides are operating with the same context. If the compression module receives an ACK in the Optimistic Compression mode 604, it then moves to the Reliable Compression mode 606. However in the Optimistic Compression state 604 if the compression module does not receive an ACK within a configurable timeout period, it moves back to Context Update mode 602 and starts sending ICI packets again. Once in the Reliable Compression mode 606, the compression module continues to execute procedures for sending zero-header compressed VoIP packets with the assurance that the decompression module has the full context to decompress the VoIP packets correctly). ¶ [0062]).
Therefore, CATT in view of Koren and Kuppuswamy render obvious the claims.




/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477